
	
		I
		111th CONGRESS
		1st Session
		H. R. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Terry (for
			 himself, Mr. Smith of Nebraska, and
			 Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize an additional district judgeship for the
		  district of Nebraska.
	
	
		1.District judgeship for the
			 district of Nebraska
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate, 1 additional district judge for the district of
			 Nebraska.
			(b)Technical and
			 conforming amendmentIn order that the table contained in section
			 133(a) of title 28, United States Code, will reflect the change in the number
			 of judgeships authorized by subsection (a), such table is amended by striking
			 the item relating to Nebraska and inserting the following:
				
					
						
							
								Nebraska4
								
							
						
					.
			
